DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103 for claims 1, 6, 9 and 10 has been withdrawn and the nonstatutory double patenting rejection for claims 1, 6, 9 and 10 has been withdrawn with respect to the arguments received on December 21, 2020.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Scott D. Malpede on February 26, 2021 over the phone.
The claim 1 has been amended as follows:








    PNG
    media_image1.png
    1517
    1317
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    507
    1321
    media_image2.png
    Greyscale

The claim 9 has been amended as follows:

    PNG
    media_image3.png
    743
    1317
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    431
    1309
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    809
    1309
    media_image5.png
    Greyscale

The claim 10 has been amended as follows:

    PNG
    media_image6.png
    885
    1331
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    655
    1335
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    653
    1317
    media_image8.png
    Greyscale

Allowable Subject Matter
Claims 1, 6, 9 and 10 are allowed.
     The closest prior art, namely, Stingham’021 (US 2003/0072021), Asakura’830 (US 2016/0011830) and Nakamura’615 (US 6,075,615) fails to teach “determine whether or not a character string indicating argument corresponding to a first command has been registered as the registered virtual printer name, by checking whether or not the registered virtual printer names include a name that matches the character string indicating argument corresponding to the first command, in a situation that the optional command of the received print data includes the first command indicating a predetermined type of optional command and the character string indicating argument corresponding to the first command and it is determined that one or more of the virtual printer names have been registered; generate a print job that prints the file data by using the print settings associated with the registered virtual printer if in a situation that it is determined that the character string indicating argument corresponding to the first command has been registered as the virtual printer name; generate a print job that analyzes the character string indicating argument corresponding to the first command and prints the file data by using the print settings specified based on the analyzed result if in a situation that it is determined that the one or more virtual printer names have not been registered; generate a print job that prints the file data by using predetermined print settings if in a situation that it is determined that although one or more of the virtual printer names has been registered, and the character string indicating argument corresponding to the first command does not match any one of the registered virtual printer names; and print an image on a sheet based on the generated print job” along with all the other limitations as required by independent claim 1.
     The closest prior art, namely, Stingham’021 (US 2003/0072021), Asakura’830 (US 2016/0011830) and Nakamura’615 (US 6,075,615) fails to teach “determining whether or not a character string indicating argument corresponding to a first command has been registered as the registered virtual printer name, by checking whether or not the registered virtual printer names include a name that matches the character string indicating argument corresponding to the first command, in a situation that the optional command of the received print data includes the first command indicating a predetermined type of optional command and the character string indicating argument corresponding to the first command and it is determined that one or more of the virtual printer names have been registered; generating a print job that prints the file data by using the print settings associated with the registered virtual printer if in a situation that it is determined that the character string indicating argument corresponding to the first command has been registered as the virtual printer name; generating a print job that analyzes the character string indicating argument corresponding to the first command and prints the file data by using the print settings specified based on the analyzed result if in a situation that it is determined that the one or more virtual printer names have not been registered; generating a print job that prints the file data by using predetermined print settings if in a situation that it is determined that although one or more of the virtual printer names has been registered, and the character string indicating argument corresponding to the first command does not match any one of the registered virtual printer names; and printing an image on a sheet based on the generated print job.” along with all the other limitations as required by independent claim 9.
     The closest prior art, namely, Stingham’021 (US 2003/0072021), Asakura’830 (US 2016/0011830) and Nakamura’615 (US 6,075,615) fails to teach “determining whether or not a character string indicating argument corresponding to a first command has been registered as the registered virtual printer name, by checking whether or not the registered virtual printer names include a name that matches the character string indicating argument corresponding to the first command, in a situation that the optional command of the received print data includes the first command indicating a predetermined type of optional command and the character string indicating argument corresponding to the first command and it is determined that one or more of the virtual printer names have been registered; generating a print job that prints the file data by using the print settings associated with the registered virtual printer if in a situation that it is determined that the character string indicating argument corresponding to the first command has been registered as the virtual printer name; generating a print job that analyzes the character string indicating argument corresponding to the first command and prints the file data by using the print settings specified based on the analyzed result if in a situation that it is determined that the one or more virtual printer names have not been registered; generating a print job that prints the file data by using predetermined print settings if in a situation that it is determined that although one or more of the virtual printer names has been registered, and the character string indicating argument corresponding to the first command does not match any one of the registered virtual printer names; and printing an image on a sheet based on the generated print job.” along with all the other limitations as required by independent claim 10.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674